DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/28/2019, 12/10/2019, 5/1/2020, 10/20/2020, and 2/9/2021, were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statements (IDS) submitted on 9/2/2021, was filed before the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
The examiner disagrees with the applicant’s allegation that Li’s App1, App2, App3, and AppN, are part of the same execution environment.  Li has used the terms App1, App2, App3, and AppN, to clearly specify that they are different applications.  Thus, they each are being considered different execution environments in the same way that the MS Word App is a 

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 14-16, 19-23, and 26, are rejected under 35 U.S.C. 102a1 as being anticipated by Li et al. (US 20150350200 A1, published: 12/3/2015).
Claim 1. (Currently Amended):  Li teaches an authentication method for a mobile terminal, wherein the method comprises:
running a second application in a second execution environment different from the first execution environment (App 1, App 2, App 3 to App N [Li, 0023, FIG.1]; Examiner's Note: N apps are disclosed.  These are being interpreted as being different from each other, in the context of being disclosed as different apps: 1, 2, 3, N, etc.), wherein the second application is associated with the first application; running a biometric feature management module in the second execution environment (secure biometric API 121, and a biometric module 122 [Li, 0023, FIG. 1]), wherein the biometric feature management module is configured to perform, in the second execution environment, an operation related to biometric feature authentication (the secure biometric control system 120 software architecture may include a number of secure biometric mobile device applications, App 1, App 2, App 3 to App N, a secure biometric API 121, and a biometric module 122. The biometric module 122 may include a biometric activity 124 and a biometric service 126 [Li, 0023, FIG. 1]);
generating, by the first application, a request message, wherein the request message carries identification information of the second application or the biometric feature management module; sending the request message to an interface of the second execution environment by using an interface of the first execution environment (each mobile application may request that a memory domain specific to the mobile application be created when the biometric service is called by a calling application [Li, 0019].  Biometrics may be used to identify the user to the application and/or authenticate the user to the application [Li, 0024].  By accepting a user's biometric input, the application may be able to identify one user from the other users, and provide the identified user with application services based on or access to that user's particular profile [Li, 0025].  Send a request to the sign server requesting authentication of the secured, biometric application [Li, Clam 20] [Li, FIGS. 2-3])
if the request message carries the identification information of the second application, sending, by the interface of the second execution environment, the request message to the second application; or if the request message carries the identification information of the biometric feature management module, sending, by the interface of the second execution environment, the request message to the biometric feature management module (the partitionable memory 135 may be managed by biometric service 126 based on inputs received via the secure biometric API 121 from secured biometric applications authorized to use the secure biometric API 121. The partitionable memory 135 may store enrolled templates, which are templates generated by an enrollment process as explained above. The partitionable memory 135 may be partitionable based on instructions from the biometric module 122 [Li, 0037].  At 250, the processor may receive information in a biometric request. The biometric request may include one or more of the following: an identifier of the memory domain associated with the application, a user identifier (e.g., in the case of APP 1 of FIG. 1, an identifier of User 1 or an identifier of User 2), an identifier of a user sub-partition within the identified memory domain, an index (e.g., an identifier) of an enrolled template associated with the user identifier, a list of indices, a match threshold value (i.e., a custom threshold value for indicating a successful match that may be higher or lower than a standard match threshold value, for example, of the sensor 137 of FIG. 1. via a user interface from the user, from user preferences associated with the secure application or both [Li, 0041].  Send a request to the sign server requesting authentication of the secured, biometric application; and receive an authentication result in return via the mobile communication network [Li, Claim 20]).
 
Claim 2. (Previously Presented):  Li teaches the method according to claim 1.  Li further teaches wherein the method further comprises: generating, by the biometric feature management module, a response message, wherein the response message is a response made by the biometric feature management module to the request message; sending the response message to the interface of the first execution environment by using the interface of the second execution environment; and sending, by the interface of the first execution environment, the response message to the first application ([Li, FIGS. 2-3]).
 
Claim 3. (Previously Presented):  Li teaches the method according to claim 2.  Li further teaches wherein the request message is used to request to authenticate a biometric feature ([Li, FIGS. 2-3]); and the generating, by the biometric feature management module, a response message comprises: invoking, by the biometric feature management module and by using a biometric feature interface, hardware of the mobile terminal to obtain a to-be-authenticated biometric feature (an activity, such as biometric activity 124, is an application component that provides a user interface for receiving inputs and delivering information to users, such as, for example, input a biometric, dial the phone of the mobile device, take a photo with a camera, send an email via an e-mail application, view a map via a mail application, or the like [Li, 0032]); obtaining, by the hardware of the mobile terminal, a biometric feature stored in the mobile terminal; determining, by the hardware of the mobile terminal, whether the to-be-(the matcher/verifier of sensor 137 is configured to support a match rate that may be provided by a calling application.  If the match rate between the fingerprint template and the enrolled fingerprint template is equal to or higher than default match threshold (or rate), the matcher returns an index of the enrolled fingerprint template that resulted in a success match [Li, 0035].  At 275, in response to completion of the analysis, the mobile device biometrics module provides match results to the application [Li, 0046]).

Claim 6. (Previously Presented):  Li teaches the method according to claim 1.  Li further teaches wherein the operation related to biometric feature authentication comprises at least one of a register operation of a biometric feature, a delete operation of a biometric feature, a verify operation of a biometric feature, or a cancel operation of an association relationship between a biometric feature and an application (the biometric service allows the mobile device application to have exclusive control of the creation and deletion of the enrolled templates [Li, 0019]).

Claim 14. (Currently Amended):  Li teaches a mobile terminal, wherein the mobile terminal comprises one or more processors (Processor 552 [Li, FIG. 5]), a memory (Flash 444, RAM 446 [Li, FIG. 5]), multiple application programs (Mobile Biometric Applications 430 [Li, FIG. 5]), and one or more programs, wherein the one or more programs are stored in the memory and executed by the one or more processors, wherein the one or more programs comprise an instruction, and wherein the instruction is used to perform the following operations:
running a first application in a first execution environment (App 1, App 2, App 3 to App N [Li, 0023, FIG.1]); running a second application in a second execution environment different from the first execution environment (App 1, App 2, App 3 to App N [Li, 0023, FIG.1]; Examiner's Note: N apps are disclosed.  These are being interpreted as being different from each other, in the context of being disclosed as different apps: 1, 2, 3, N, etc.), wherein the second application is associated with the first application (secure biometric API 121, and a biometric module 122 [Li, 0023, FIG. 1]); running a biometric feature management module in the second execution environment, wherein the biometric feature management module is configured to perform, in the second execution environment, an operation related to biometric feature authentication (the secure biometric control system 120 software architecture may include a number of secure biometric mobile device applications, App 1, App 2, App 3 to App N, a secure biometric API 121, and a biometric module 122. The biometric module 122 may include a biometric activity 124 and a biometric service 126 [Li, 0023, FIG. 1]);
generating, by the first application, a request message, wherein the request message carries identification information of the second application or the biometric feature management module; sending the request message to an interface of the (each mobile application may request that a memory domain specific to the mobile application be created when the biometric service is called by a calling application [Li, 0019].  Biometrics may be used to identify the user to the application and/or authenticate the user to the application [Li, 0024].  By accepting a user's biometric input, the application may be able to identify one user from the other users, and provide the identified user with application services based on or access to that user's particular profile [Li, 0025].  Send a request to the sign server requesting authentication of the secured, biometric application [Li, Clam 20] [Li, FIGS. 2-3]); and
if the request message carries the identification information of the second application, sending, by the interface of the second execution environment, the request message to the second application; or if the request message carries the identification information of the biometric feature management module, sending, by the interface of the second execution environment, the request message to the biometric feature management module (the partitionable memory 135 may be managed by biometric service 126 based on inputs received via the secure biometric API 121 from secured biometric applications authorized to use the secure biometric API 121. The partitionable memory 135 may store enrolled templates, which are templates generated by an enrollment process as explained above. The partitionable memory 135 may be partitionable based on instructions from the biometric module 122 [Li, 0037].  At 250, the processor may receive information in a biometric request. The biometric request may include one or more of the following: an identifier of the memory domain associated with the application, a user identifier (e.g., in the case of APP 1 of FIG. 1, an identifier of User 1 or an identifier of User 2), an identifier of a user sub-partition within the identified memory domain, an index (e.g., an identifier) of an enrolled template associated with the user identifier, a list of indices, a match threshold value (i.e., a custom threshold value for indicating a successful match that may be higher or lower than a standard match threshold value, for example, of the sensor 137 of FIG. 1. via a user interface from the user, from user preferences associated with the secure application or both [Li, 0041].  Send a request to the sign server requesting authentication of the secured, biometric application; and receive an authentication result in return via the mobile communication network [Li, Claim 20]).
 
Claim 15. (Previously Presented):  Li teaches the mobile terminal according to claim 14.  Li further teaches wherein the one or more processors execute the instruction to further perform the following operations: generating, by the biometric feature management module, a response message, wherein the response message is a response made by the biometric feature management module to the request message; sending the response message to the interface of the first execution environment by using the interface of the second execution environment; and sending, by the interface of the first execution environment, the response message to the first application ([Li, FIGS. 2-3]).
 
Claim 16. (Previously Presented):  Li teaches the mobile terminal according to claim 15.  Li further teaches wherein the request message is used to request to authenticate a biometric ([Li, FIGS. 2-3]); and the generating, by the biometric feature management module, a response message comprises: invoking, by the biometric feature management module and by using a biometric feature interface, hardware of the mobile terminal to obtain a to-be-authenticated biometric feature (an activity, such as biometric activity 124, is an application component that provides a user interface for receiving inputs and delivering information to users, such as, for example, input a biometric, dial the phone of the mobile device, take a photo with a camera, send an email via an e-mail application, view a map via a mail application, or the like [Li, 0032]); obtaining, by the hardware of the mobile terminal, a biometric feature stored in the mobile terminal; determining, by the hardware of the mobile terminal, whether the to-be-authenticated biometric feature matches the biometric feature stored in the mobile terminal, and generating an authentication result; and receiving, by the biometric feature management module, the authentication result sent by the hardware of the mobile terminal and by using the biometric feature interface, and generating the response message (the matcher/verifier of sensor 137 is configured to support a match rate that may be provided by a calling application.  If the match rate between the fingerprint template and the enrolled fingerprint template is equal to or higher than default match threshold (or rate), the matcher returns an index of the enrolled fingerprint template that resulted in a success match [Li, 0035].  At 275, in response to completion of the analysis, the mobile device biometrics module provides match results to the application [Li, 0046]).

Claim 19. (Previously Presented):  Li teaches the mobile terminal according to claim 14.  Li further teaches wherein the operation related to biometric feature authentication comprises (the biometric service allows the mobile device application to have exclusive control of the creation and deletion of the enrolled templates [Li, 0019]).
 
Claim 20. (Currently Amended):  Li teaches a mobile terminal, wherein the mobile terminal comprises one or more processors (Processor 552 [Li, FIG. 5]), a memory (Flash 444, RAM 446 [Li, FIG. 5]), multiple application programs (Mobile Biometric Applications 430 [Li, FIG. 5]), and one or more programs, wherein the one or more programs are stored in the memory and executed by the one or more processors, wherein the one or more programs comprise an instruction, and wherein the instruction is used to perform the following operations:
running a first application in a first execution environment (App 1, App 2, App 3 to App N [Li, 0023, FIG.1]); running a second application in a second execution environment different from the first execution environment (App 1, App 2, App 3 to App N [Li, 0023, FIG.1]; Examiner's Note: N apps are disclosed.  These are being interpreted as being different from each other, in the context of being disclosed as different apps: 1, 2, 3, N, etc.), wherein the second application is associated with the first application (secure biometric API 121, and a biometric module 122 [Li, 0023, FIG. 1]); running a biometric feature management module in the second execution environment (the secure biometric control system 120 software architecture may include a number of secure biometric mobile device applications, App 1, App 2, App 3 to App N, a secure biometric API 121, and a biometric module 122. The biometric module 122 may include a biometric activity 124 and a biometric service 126 [Li, 0023, FIG. 1]);
generating, by the first application, a first request message; receiving, by the second application, the first request message by using interfaces of the first execution environment and the second execution environment (each mobile application may request that a memory domain specific to the mobile application be created when the biometric service is called by a calling application [Li, 0019].  Biometrics may be used to identify the user to the application and/or authenticate the user to the application [Li, 0024].  By accepting a user's biometric input, the application may be able to identify one user from the other users, and provide the identified user with application services based on or access to that user's particular profile [Li, 0025].  Send a request to the sign server requesting authentication of the secured, biometric application [Li, Clam 20] [Li, FIGS. 2-3]); and
if the second application determines that the first request message is a request message related to a biometric feature, sending, by the second application, the first request message to the biometric feature management module (the partitionable memory 135 may be managed by biometric service 126 based on inputs received via the secure biometric API 121 from secured biometric applications authorized to use the secure biometric API 121. The partitionable memory 135 may store enrolled templates, which are templates generated by an enrollment process as explained above. The partitionable memory 135 may be partitionable based on instructions from the biometric module 122 [Li, 0037].  At 250, the processor may receive information in a biometric request. The biometric request may include one or more of the following: an identifier of the memory domain associated with the application, a user identifier (e.g., in the case of APP 1 of FIG. 1, an identifier of User 1 or an identifier of User 2), an identifier of a user sub-partition within the identified memory domain, an index (e.g., an identifier) of an enrolled template associated with the user identifier, a list of indices, a match threshold value (i.e., a custom threshold value for indicating a successful match that may be higher or lower than a standard match threshold value, for example, of the sensor 137 of FIG. 1. via a user interface from the user, from user preferences associated with the secure application or both [Li, 0041].  Send a request to the sign server requesting authentication of the secured, biometric application; and receive an authentication result in return via the mobile communication network [Li, Claim 20]).
 
Claim 21. (Currently Amended):  Li teaches the mobile terminal according to claim 20.  Li further teaches wherein the one or more processors execute the instruction to further perform the following operations: running a third application in the first execution environment; running a fourth application in the second execution environment, wherein the fourth application is associated with the third application; generating, by the third application, a second request message; receiving, by the fourth application, the second request message by using the interfaces of the first execution environment and the second execution environment; ([Li, FIGS. 2-3]; Examiner's Note: repeating process for additional applications.  Computer programs can inherently be run more than once, and with different entered data).
 
Claim 22. (Previously Presented):  Li teaches the mobile terminal according to claim 20.  Li further teaches wherein the one or more processors execute the instruction to further perform the following operations: generating, by the biometric feature management module, a first response message, wherein the first response message is a response made by the biometric feature management module to the first request message; receiving, by the second application, the first response message sent by the biometric feature management module; and receiving, by the first application, the first response message by using the interfaces of the first execution environment and the second execution environment ([Li, FIGS. 2-3]).
 
Claim 23. (Previously Presented):  Li teaches the mobile terminal according to claim 22.  Li further teaches wherein the first request message is used to request to authenticate a biometric feature ([Li, FIGS. 2-3]); and the generating, by the biometric feature management module, a first response message comprises: invoking, by the biometric feature management module and by using a biometric feature interface, hardware of the mobile terminal to obtain a to-be-authenticated biometric feature (an activity, such as biometric activity 124, is an application component that provides a user interface for receiving inputs and delivering information to users, such as, for example, input a biometric, dial the phone of the mobile device, take a photo with a camera, send an email via an e-mail application, view a map via a mail application, or the like [Li, 0032]); obtaining, by the hardware of the mobile terminal, a biometric feature stored in the mobile terminal; determining, by the hardware of the mobile terminal, whether the to-be-authenticated biometric feature matches the biometric feature stored in the mobile terminal, and generating an authentication result; and receiving, by the biometric feature management module, the authentication result sent by the hardware of the mobile terminal and by using the biometric feature interface, and generating the first response message (the matcher/verifier of sensor 137 is configured to support a match rate that may be provided by a calling application.  If the match rate between the fingerprint template and the enrolled fingerprint template is equal to or higher than default match threshold (or rate), the matcher returns an index of the enrolled fingerprint template that resulted in a success match [Li, 0035].  At 275, in response to completion of the analysis, the mobile device biometrics module provides match results to the application [Li, 0046]).

Claim 26. (Previously Presented):  Li teaches the mobile terminal according to claim 20.  Li further teaches wherein the operation related to biometric feature authentication comprises at least one of a register operation of a biometric feature, a delete operation of a biometric feature, a verify operation of a biometric operation, or a cancel operation of an association relationship between a biometric feature and an application (the biometric service allows the mobile device application to have exclusive control of the creation and deletion of the enrolled templates [Li, 0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 17, 18, 24, 25, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150350200 A1, published: 12/3/2015), in view of Wang et al. (US 20190026452 A1, filed: 12/29/2015).
Claim 4. (Previously Presented):  Li teaches the method according to claim 2.  Li further teaches wherein the request message carries type information of the first application (the transceiver may also support various types of mobile messaging services, such as short message service (SMS), enhanced messaging service (EMS) and/or multimedia messaging service (MMS) [Li, 0078]), and the request message is used to request to authenticate a biometric feature; and the generating, by the biometric feature management module, a response message comprises: invoking, by the biometric feature management module and by using a biometric feature interface, hardware of the mobile terminal to obtain a to-be-authenticated biometric feature; and if the hardware of the mobile terminal determines that the to-be-authenticated biometric feature matches the at least one first biometric feature, receiving, by the biometric feature management module, a first authentication result sent by the hardware of the mobile terminal and by using the biometric feature interface, and (an activity, such as biometric activity 124, is an application component that provides a user interface for receiving inputs and delivering information to users, such as, for example, input a biometric, dial the phone of the mobile device, take a photo with a camera, send an email via an e-mail application, view a map via a mail application, or the like [Li, 0032].  At 275, in response to completion of the analysis, the mobile device biometrics module provides match results to the application [Li, 0046]; [Li, FIGS. 2-3]).  Li does not teach obtaining, by the hardware of the mobile terminal, at least one first biometric feature stored in the mobile terminal, wherein type information of the at least one first biometric feature matches the type information of the first application.
However, Wang teaches obtaining, by the hardware of the mobile terminal, at least one first biometric feature stored in the mobile terminal, wherein type information of the at least one first biometric feature matches the type information of the first application (the type information of the first biometric feature and the type information of the first application are obtained, and whether to set the first biometric feature as an authentication biometric feature of the first application is determined based on whether the type information of the first biometric feature matches the type information of the first application such that a user can quickly perform quick biometric feature association on a same type of applications or applications that have a same service type, thereby improving biometric feature association efficiency [Wang, 0014]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric authentication invention Li to include the application type information to be biometrically authenticated feature of Wang.
One would have been motivated to make this modification to increase security by checking if the application type is included under the biometric authorization.  Such would allow developers to include additional security, including tiers of security where users may have access to one type of application, but not another.  Such would be equivalent to tiers of access.

Claim 5. (Previously Presented):  The combination of Li and Wang, teaches the method according to claim 4.  Li further teaches wherein the method further comprises: if the hardware of the mobile terminal determines that the to-be-authenticated biometric feature does not match the at least one first biometric feature, traversing, by the hardware of the mobile terminal, all biometric features to attempt to authenticate the to-be-authenticated biometric feature; generating, by the hardware of the mobile terminal, a second authentication result, and sending the second authentication result to the biometric feature interface (a determination at 370 may be made that another biometric is to be input. If the response is YES, then the process returns to 340, where the user is prompted to input a next biometric [Li, 0060]); and receiving, by the biometric feature management module, the second authentication result sent by the biometric feature interface, and generating the response message ([Li, FIGS. 2-3]).

Claim 17. (Currently Amended):  Li teaches the mobile terminal according to claim 15.  Li further teaches wherein the request message carries type information of the first application (the transceiver may also support various types of mobile messaging services, such as short message service (SMS), enhanced messaging service (EMS) and/or multimedia messaging service (MMS) [Li, 0078]), and the request message is used to request to authenticate a biometric feature; and the generating, by the biometric feature management module, a response message comprises: invoking, by the biometric feature management module and by using a biometric feature interface, hardware of the mobile terminal to obtain a to-be-authenticated biometric feature; and if the hardware of the mobile terminal determines that the to-be-authenticated biometric feature matches the at least one first biometric feature, receiving, by the biometric feature management module, a first authentication result sent by the hardware of the mobile terminal and by using the biometric feature interface, and generating the response message (an activity, such as biometric activity 124, is an application component that provides a user interface for receiving inputs and delivering information to users, such as, for example, input a biometric, dial the phone of the mobile device, take a photo with a camera, send an email via an e-mail application, view a map via a mail application, or the like [Li, 0032].  At 275, in response to completion of the analysis, the mobile device biometrics module provides match results to the application [Li, 0046]; [Li, FIGS. 2-3]).  Li does not teach obtaining, by the hardware of the mobile terminal, at least one first biometric feature stored in the mobile terminal, wherein type information of the at least one first biometric feature matches the type information of the first application.
However, Wang teaches obtaining, by the hardware of the mobile terminal, at least one first biometric feature stored in the mobile terminal, wherein type information of the at least one first biometric feature matches the type information of the first application (the type information of the first biometric feature and the type information of the first application are obtained, and whether to set the first biometric feature as an authentication biometric feature of the first application is determined based on whether the type information of the first biometric feature matches the type information of the first application such that a user can quickly perform quick biometric feature association on a same type of applications or applications that have a same service type, thereby improving biometric feature association efficiency [Wang, 0014]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric authentication invention of Li to include the application type information to be biometrically authenticated feature of Wang.
One would have been motivated to make this modification to increase security by checking if the application type is included under the biometric authorization.  Such would allow developers to include additional security, including tiers of security where users may have access to one type of application, but not another.  Such would be equivalent to tiers of access.

Claim 18. (Previously Presented):  The combination of Li and Wang, teaches the mobile terminal according to claim 17.  Li further teaches wherein the one or more processors execute the instruction to further perform the following operations: if the hardware of the mobile terminal determines that the to-be-authenticated biometric feature does not match the at least one first biometric feature, traversing, by the hardware of the mobile terminal, all biometric features to attempt to authenticate the to-be-authenticated biometric feature; generating, by (a determination at 370 may be made that another biometric is to be input. If the response is YES, then the process returns to 340, where the user is prompted to input a next biometric [Li, 0060]); and receiving, by the biometric feature management module, the second authentication result sent by the biometric feature interface, and generating the response message ([Li, FIGS. 2-3]).

Claim 24. (Previously Presented):  Li teaches the mobile terminal according to claim 22.  Li further teaches wherein the first request message carries type information of the first application (the transceiver may also support various types of mobile messaging services, such as short message service (SMS), enhanced messaging service (EMS) and/or multimedia messaging service (MMS) [Li, 0078]), and the request message is used to request to authenticate a biometric feature; and the generating, by the biometric feature management module, a first response message comprises: invoking, by the biometric feature management module and by using a biometric feature interface, hardware of the mobile terminal to obtain a to-be-authenticated biometric feature; and if the hardware of the mobile terminal determines that the to-be-authenticated biometric feature matches the at least one first biometric feature, receiving, by the biometric feature management module, a first authentication result sent by the hardware of the mobile terminal and by using the biometric feature interface, and generating the first response message (an activity, such as biometric activity 124, is an application component that provides a user interface for receiving inputs and delivering information to users, such as, for example, input a biometric, dial the phone of the mobile device, take a photo with a camera, send an email via an e-mail application, view a map via a mail application, or the like [Li, 0032].  At 275, in response to completion of the analysis, the mobile device biometrics module provides match results to the application [Li, 0046]; [Li, FIGS. 2-3]).  Li does not teach obtaining, by the hardware of the mobile terminal, at least one first biometric feature stored in the mobile terminal, wherein type information of the at least one first biometric feature matches the type information of the first application.
However, Wang teaches obtaining, by the hardware of the mobile terminal, at least one first biometric feature stored in the mobile terminal, wherein type information of the at least one first biometric feature matches the type information of the first application (the type information of the first biometric feature and the type information of the first application are obtained, and whether to set the first biometric feature as an authentication biometric feature of the first application is determined based on whether the type information of the first biometric feature matches the type information of the first application such that a user can quickly perform quick biometric feature association on a same type of applications or applications that have a same service type, thereby improving biometric feature association efficiency [Wang, 0014]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric authentication invention of Li to include the application type information to be biometrically authenticated feature of Wang.
One would have been motivated to make this modification to increase security by checking if the application type is included under the biometric authorization.  Such would 

Claim 25. (Previously Presented):  The combination of Li and Wang, teaches the mobile terminal according to claim 24.  Li further teaches wherein the one or more processors execute the instruction to further perform the following operations: if the hardware of the mobile terminal determines that the to-be-authenticated biometric feature does not match the at least one first biometric feature, traversing, by the hardware of the mobile terminal, all biometric features to attempt to authenticate the to-be-authenticated biometric feature; generating, by the hardware of the mobile terminal, a second authentication result, and sending the second authentication result to the biometric feature interface (a determination at 370 may be made that another biometric is to be input. If the response is YES, then the process returns to 340, where the user is prompted to input a next biometric [Li, 0060]); and receiving, by the biometric feature management module, the second authentication result sent by the biometric feature interface, and generating the first response message ([Li, FIGS. 2-3]).

Claim 27. (New):  Li teaches the method according to claim 1.  Li does not teach wherein the first execution environment includes a Rich Execution Environment (REE), and wherein the second execution environment includes a Trusted Execution Environment (TEE).
However Wang teaches wherein the first execution environment includes a Rich Execution Environment (REE), and wherein the second execution environment includes a Trusted Execution Environment (TEE) (A modern mobile terminal device provides a strong and flexible rich execution environment (REE) [Wang, 0041].  A trusted execution environment (TEE) is a technical solution proposed to resolve a problem of a security risk of a current mobile terminal device [Wang, 0042]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric authentication invention of Li to include the application type information to be biometrically authenticated feature of Wang.
One would have been motivated to make this modification because different types of computer languages can accomplish the same function.  Although computer programs written in different languages can be copyrighted, so that different types of languages can yield similar results, a patent is issued on the function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145